DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 1/26/2022, 10/12/2021, 12/14/2020 have been considered.
Drawings
The drawings filed on 7/17/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 7/17/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee.
Regarding claim 1, Lee (figure 14) discloses:
A structure comprising: 
a core substrate (111a, ¶0068); 

a plurality of redistribution layers, each of the plurality of redistribution layers comprising a dielectric layer (111b, ¶0065) and a metallization layer (112b, 113b, ¶0065); and 
a first local interconnect component (120b, ¶0098) embedded in a first redistribution layer of the plurality of redistribution layers, the first local interconnect component comprising a substrate (127, ¶0061), an interconnect structure (125, ¶0061) on the substrate, and conductive connectors (122, ¶0061), the conductive connectors being bonded to a metallization layer (112bp, ¶0075) of the first redistribution layer, the metallization layer of the first redistribution layer comprising first conductive lines (112) and first conductive vias (113), the dielectric layer (111bh, ) of the first redistribution layer encapsulating the first local interconnect component (120b);
a first integrated circuit die (130, ¶0061) coupled to the redistribution structure, the redistribution structure being interposed between the core substrate (111a) and the first integrated circuit die (130);
a second integrated circuit die (140, ¶0061) coupled to the redistribution structure, the redistribution structure being interposed between the core substrate (111a) and the first integrated circuit die (130), the interconnect structure (125) of the first local interconnect component (120) electrically coupling the first integrated circuit die to the second integrated circuit die; and 

Regarding claim 7, Lee further discloses:
wherein the interconnect structure (125) of the first local interconnect component (120b) is on a first side of the substrate (127) of the first local interconnect component, the first side of the first local interconnect component facing the first integrated circuit die (130).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0083179).
Regarding claim 16, Lee discloses:
A package comprising: 
a first redistribution structure, the first redistribution structure comprising a plurality of redistribution layers, each of the plurality of redistribution layers comprising a metallization pattern (112b/113b) and a dielectric layer (111b), a first redistribution layer of the plurality of redistribution layers comprising a first dielectric layer (111b including 111bh) and a first interconnecting die (101, ¶0029), the first interconnecting die (120b) comprising 

an interconnect structure (125) on the substrate, and die connectors (top layer of 122) on the interconnect structure (125), the die connectors (122) being bonded to a metallization pattern (112bp, ¶0075) of the first redistribution layer, the metallization pattern of the first redistribution layer comprising first conductive lines (112b) and first conductive vias (113b), the first dielectric layer (111b, including 111bh) encapsulating the first interconnecting die (120b);
a core substrate (111a, ¶0068) coupled to a first side of the first redistribution structure using a first set of conductive connectors I(112a), and an integrated circuit die package (130, ¶0061) coupled to a second side of the first redistribution structure using a second set of conductive connectors (155), the second side being opposite the first side.
Lee does not disclose “a width of the first redistribution structure being greater than a width of the core substrate”.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case a change in the size of the first redistribution structure would not modify the function of the redistribution structure. Therefore, the claimed device is not patentably distinct from the prior art. 
Allowable Subject Matter
s 2-7, 8, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose “wherein the redistribution structure is coupled to the first side of the core substrate using first solder connections” in combination with the remaining claimed features.
Regarding claim 3, the prior art does not disclose “an encapsulant interposed between the redistribution structure and the core substrate” in combination with the remaining claimed features.
Regarding claim 5, the prior art does not disclose “an integrated passive device bonded to the redistribution structure, the integrated passive device being interposed between the redistribution structure and the core substrate”.
Regarding claim 6, the prior art does not disclose “wherein the first local interconnect component is hybrid bonded to the metallization pattern and a dielectric layer of the first redistribution layer” in combination with the remaining claimed features.
Regarding claim 8, the prior art does not disclose “wherein the substrate of the first local interconnect component is a silicon substrate” in combination with the remaining claimed features.
Regarding claim 17, the prior art does not disclose “wherein the first set of conductive connectors and the second set of conductive connectors each comprise solder, and wherein the die connectors of the first interconnecting die are bonded to the metallization pattern of the first redistribution layer without solder” in combination with the remaining claimed features.

Regarding claim 19, the prior art does not disclose “wherein the first redistribution structure further comprises a second redistribution layer, the second redistribution layer being between the first redistribution layer and the integrated circuit die package, the second redistribution layer comprising a second dielectric layer, the second dielectric layer being a different material than the first dielectric layer” in combination with the remaining claimed features.
Regarding claim 20, the prior art does not disclose “wherein the first redistribution structure further comprises: a first component within one of the plurality of redistribution layers, the first component being an integrated voltage regulator, an integrated passive device, or a static random-access-memory” in combination with the remaining claimed features.
Claims 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art does not disclose “forming a first redistribution structure over a first carrier substrate, wherein forming the first redistribution structure comprises: forming a first set of conductive lines over the first carrier substrate; forming a first set of conductive vias over and electrically coupled to the first set of conductive lines; bonding a first interconnecting die to the first set of conductive lines, the first interconnecting die comprising a substrate, an interconnect structure on the substrate, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899